DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending:
		Claims 1-20 are rejected. 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 08/07/2019. It is noted, however, that applicant has not filed a certified copy of the JP2019-145668 application as required by 37 CFR 1.55.
Claim Objections
Claims 7, 9, 17 and 19 are objected to because of the following informalities:  
	Claims 7 and 17 recite “the constraint condition”; consider rephrasing to – the predetermined constraint condition – for clarity and consistency with other claim language. 	Claims 9 and 19 recite “when the ammonium nitrogen concentration exceeds a threshold and is rising”; consider rephrasing to – when the ammonium nitrogen concentration exceeds a threshold – for clarity purposes. 
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 7 and 17 recite “wherein the constraint condition is a condition that the effluent water quality be better than a predetermined reference value”. The term “better” renders the claim indefinite because it is relative term. The term “better” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In interest of advancing prosecution, it is interpreted that the claim requires “better” or optimal values. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mathematical concept-type abstract idea without significantly more. Specifically, the claims are directed to a method and system (apparatus) for calculating, regenerating parameters, identifying parameters and acquiring data related to one or more control mechanisms. This judicial exception is not integrated into a particular practical application because the claims are silent to utilization of specific sensors or monitors, or specific water process steps or identification of particular water treatment apparatus components which are controlled thus the claimed apparatus and method can apply to any treatment plant or process. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claimed elements are recited a high-level of generality. Dependent claims further refine processing functions and/or recite additional elements at a high level of generality therefore are rejected under 35 U.S.C 101.
	The limitations of “calculating by the calculator…” and “regenerating by the calibrator…”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by the calculator” or “by the calibrator” or “by a controller” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by the calculator” or “by the calibrator” or “by a controller” language, “calculating” and “regenerating” in the context of this claim encompasses the user manually calculating variables and manually regenerating a replacement parameter. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
	This judicial exception is not integrated into a particular practical application. In particular, the claims recite the additional elements – using the controller, using the calculator and using the calibrator to carry out the steps. The controller, calculator and calibrator in the steps are recited at a high-level of generality (i.e., as a generic controller, calculator, calibrator) performing a generic computer function of calculating and regenerating information such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements does not integrate the abstract idea into a particular practical application because it does not impose any meaningful limits on practicing the abstract idea. 
	The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a particular practical application, the additional elements of using a calculator and calibrator to perform both the “calculating…” and “regenerating…” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7, 11-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (USPN 9,141,911) in view of Yoda (2003-245653).
	Regarding claim 1, Zhao teaches a control system (corresponds to the system shown in Fig. 1) comprising: 
	a calculator (Zhao provides a calculating function therefore a calculator is inherent; see C8/L50-55) configured to calculate, using a model (MISO model (multiple-input single-output model); see C5/L55-67 and Fig. 1) of a process, an output variable (i.e. single output) of the process based on input variables (i.e. multiple-inputs) of the process and a manipulated value (manipulated variables; see C5/L1-10) for the process, the calculator (i.e. inherent because of the calculating function) being configured to acquire a combination satisfying a predetermined constraint condition among combinations of the manipulated value and the output variable (“the MVs…can be set as desired…and to control the controlled variables (CVs) within their constraints”; see C8/L20-30); 
	a controller (Fig. 1, MPC controller 110 (multivariable predictive controller); see C8/L45-55) configured to control the process based on the manipulated value in the combination acquired by the calculator (“[t]he controller 110 sends control/test signals 101 that set the values of manipulated variables (MVs) of the subject process 120”; see C8/L9-20); and 
	a calibrator (Fig. 1, module 140 (automated data selection and online model identification module); see C8/L40-47) configured to regenerate a parameter representing a characteristic of the model at regular intervals (“generate interpolated values”; step 280 shown in Fig. 2; the process in Fig. 2 can be repeated therefore the values are also regenerated) and to replace the parameter of the model (“replace the values…with interpolated values generated”; see C14/L20-30; “bad data is automatically identified and marked for removal”; see Abstract) with the regenerated parameter when the calculated according to the regenerated parameter (good data segment or good sample; see C4/L5-15 and C14/L5-15) is closer to a measured value (“check the good samples…if the condition in (2) is satisfied, create an “interpolation slice” with…values generated by linear interpolation”; see C14/L10-30) than the calculated according to the parameter before regeneration (bad data samples or bad data segments; see C3/L15-22 and C14/L60-67).  
	While the method and system of Zhao is not particularly limited to a specific process, Zhao does not teach explicitly teach that calculator and calibrator are configured for modeling water treatment and utilizing variables pertaining to influent and effluent water quality. 
	In a related field of endeavor, Yoda teaches a method and system for water treatment system (see Entire Abstract) comprising calculator (“optimization module is a cost simulation module (86) for calculating an optimum condition” or “environment impact module (88) for calculating the optimum condition of environmental load”; see ¶16) and calibrator are configured for water treatment (water treatment simulation models; see ¶22) and utilizing variables pertaining to influent water quality (quality of the raw water 36) and effluent water quality (quality of the treated water 38).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Zhao by incorporating water treatment variables (comprising influent quality, effluent quality, etc.) and a wastewater system as disclosed by Yoda because it applying a known water treatment variables & system into a known process control system/method obviously resulting in optimizing water treatment controls with an expectation of success. Additionally, Zhao is open to applying the method & system to any industrial plant. The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
	Regarding claim 2, Zhao and Yoda teach the control system according to claim 1, wherein the calibrator (Zhao, i.e. module 140 or automated data selection and online model identification module) is configured to: regenerate the parameter (Zhao, i.e. generate interpolated values) based on the input variables (Zhao, i.e. multiple-input) and the output variable (Zhao, i.e. single output) measured in a first period (corresponds to a period/time of a bad data slice 1403; Zhao, Fig. 14; the bad data slices occurs in multiple periods in Fig. 14 of Zhao); and replace the parameter of the model with the regenerated parameter when the effluent water quality calculated according to the regenerated parameter based on the input variables measured in a second period is closer to the effluent water quality measured in the second period than the effluent water quality calculated according to the parameter before regeneration based on the input variables (“replacing bad data segments with interpolated data segments”; Zhao, see C4/L65-5/L5) measured in the second period (corresponds to a period/time of a bad data slice 1403; Zhao, Fig. 14; the bad data slices occurs in multiple periods in Fig. 14 of Zhao therefore the multiple periods will include a second period).
	Regarding claim 3, Zhao and Yoda teach the control system according to claim 1, wherein the manipulated value (Zhao, i.e. MV or manipulated variables) includes an airflow rate of aeration (“a valve 52 for adjusting the amount of aeration”; Yoda, see ¶24) and a pumping amount indicating an amount of the influent water that is caused to flow into the process (“a pump 40 that pumps the raw water 36, a valve 42 that adjusts the supply amount”; Yoda, see ¶24; the pump amount is manipulated), wherein the influent water quality includes a turbidity (“data such as…MLSS (Mixed Liquor Suspended Solids)”; Yoda, see ¶26; turbidity refers to MLSS (also known in the art as TSS)), and wherein the effluent water quality includes at least one of total nitrogen concentration (dissolved nitrogen; Yoda, see ¶28), total phosphorus concentration, or chemical oxygen demand.  
	Regarding claim 5, Zhao and Yoda teach the control system according to claim 1.
	Zhao does not teach wherein the calculator is configured to acquire the combination that minimizes total power cost in a predetermined period among the combinations satisfying the predetermined constraint condition based on information on power cost according to a time zone.  
	Yoda teaches wherein the calculator (i.e. cost simulation module (86) or environmental impact module (88)) is configured to acquire the combination that minimizes total power cost (power consumption; see ¶26) in a predetermined period among the combinations satisfying the predetermined constraint condition based on information on power cost according to a time zone (“data representing input information or output information representing current and past trends such as data on…power consumption”; see ¶26).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the calculator (i.e. inherent because of the calculating function) of Zhao by configuring to minimize power cost as disclosed by Yoda because it desirable to optimize processing conditions that can be optimized in terms of cost (Yoda, see ¶38).
	Regarding claim 6, Zhao and Yoda teach the control system according to claim 5, 25 wherein the calculator (Yoda, i.e. cost simulation module (86) or environmental impact module (88)) (Zhao as modified by Yoda teaches the claimed calculator) is configured to acquire the combination by using either an energy consumption (“processing energy and cost saving measures”; Yoda, see ¶38) or a CO2 emission amount in addition to the power cost.  
	Regarding claim 7, Zhao and Yoda teach the control system according to claim 1, wherein the constraint condition is a condition that the effluent water quality be better than a predetermined reference value (“optimal operating conditions of the wastewater treatment facilities…in accordance with…constraints conditions”; Yoda, see ¶42; the optimal condition is a better value) (see §112b).  
	Regarding claim 11, Zhao teaches a control method (apparatus and method for automated data selection in model identification and adaptation in multivariable process control; see Entire Abstract) performed by a control system (corresponds to system shown in Fig. 1) which comprises a calculator (Zhao provides a calculating function therefore a calculator is inherent; see C8/L50-55), a controller (Fig. 1, MPC controller 110 (multivariable predictive controller); see C8/L45-55), and a calibrator (Fig. 1, module 140 (automated data selection and online model identification module); see C8/L40-47), 
	the control method comprising: calculating, by the calculator (i.e. inherent because of the calculating function), using a model (multiple-input single-output model); see C5/L55-67 and Fig. 1) of a process, an output variable (i.e. single output) based on input variables (i.e. multiple-inputs) of the process and a manipulated value (manipulated variables; see C5/L1-10) for the process; acquiring, by the calculator (i.e. inherent because of the calculating function), a combination satisfying a predetermined constraint condition among combinations of the manipulated value and the output variable (“the MVs…can be set as desired…and to control the controlled variables (CVs) within their constraints”; see C8/L20-30); 
	controlling, by the controller (i.e. MPC controller 110 or multivariable predictive controller), the process based on the manipulated value in the combination acquired by the calculator (“[t]he controller 110 sends control/test signals 101 that set the values of manipulated variables (MVs) of the subject process 120”; see C8/L9-20);	
	regenerating, by the calibrator (i.e. module 140 or automated data selection and online model identification module), a parameter representing a characteristic of the model at regular intervals (“generate interpolated values”; step 280 shown in Fig. 2; the process in Fig. 2 can be repeated therefore the values are also regenerated); and 
	replacing, by the calibrator (i.e. module 140 or automated data selection and online model identification module), the parameter of the model with the regenerated parameter when the effluent water quality calculated according to the regenerated parameter (good data segment or good sample; see C4/L5-15 and C14/L5-15) is closer to a measured value (“check the good samples…if the condition in (2) is satisfied, create an “interpolation slice” with…values generated by linear interpolation”; see C14/L10-30) of the effluent water quality than the effluent water quality calculated according to the parameter before regeneration (bad data samples or bad data segments; see C3/L15-22 and C14/L60-67; “bad data is automatically identified and marked for removal”; see Abstract).  
	While the method and system of Zhao is not particularly limited to a specific process, Zhao does not teach a process relating to water treatment, an effluent water quality indicating a quality of effluent water flowing out of the process as said output variable and an influent water quality indicating a quality of influent water flowing into the process as said input variable(s). 
	In a related field of endeavor, Yoda teaches a method and system for water treatment system (see Entire Abstract) comprising calculator (“optimization module is a cost simulation module (86) for calculating an optimum condition” or “environment impact module (88) for calculating the optimum condition of environmental load”; see ¶16) and calibrator are configured for water treatment (water treatment simulation models; see ¶22) and utilizing variables pertaining to influent water quality (quality of the raw water 36) and effluent water quality (quality of the treated water 38).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Zhao by incorporating water treatment variables (comprising influent quality, effluent quality, etc.) and a wastewater process as disclosed by Yoda because it applying a known water treatment variables & process into a known process control system/method obviously resulting in optimizing water treatment controls with an expectation of success. Additionally, Zhao is open to applying the method & system to any industrial plant. The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
	Regarding claim 12, Zhao and Yoda teach the control method according to claim 11, further comprising: regenerating, by the calibrator (Zhao, i.e. module 140 or automated data selection and online model identification module), the parameter based on the input variables and the output variable measured in a first period (corresponds to a period/time of a bad data slice 1403; Zhao, Fig. 14; the bad data slices occurs in multiple periods in Fig. 14 of Zhao); and replacing, by the calibrator, the parameter of the model with the regenerated parameter (Zhao, i.e. generate interpolated values) when the effluent water quality calculated according to the regenerated parameter based on the input variables (Zhao, i.e. multiple-inputs) measured in a second period is closer to the effluent water quality measured in the second period than the effluent water quality calculated according to the parameter before regeneration based on the input variables (“replacing bad data segments with interpolated data segments”; Zhao, see C4/L65-5/L5) measured in the second period (corresponds to a period/time of a bad data slice 1403; Zhao, Fig. 14; the bad data slices occurs in multiple periods in Fig. 14 of Zhao therefore the multiple periods will include a second period).  
	Regarding claim 13, Zhao and Yoda teach the control method according to claim 11, wherein the manipulated value (Zhao, i.e. manipulated value) includes an airflow rate of aeration (“a valve 52 for adjusting the amount of aeration”; Yoda, see ¶24; the aeration is a manipulated/adjusted) and a pumping amount indicating an amount of the influent water that is caused to flow into the process (“a pump 40 that pumps the raw water 36, a valve 42 that adjusts the supply amount”; Yoda, see ¶24; the pump amount is manipulated/adjusted), wherein the influent water quality includes a turbidity (“data such as…MLSS (Mixed Liquor Suspended Solids)”; Yoda, see ¶26; turbidity refers to MLSS (also known in the art as TSS)), and wherein the effluent water quality includes at least one of total nitrogen concentration (dissolved nitrogen; Yoda, see ¶28), total phosphorus concentration, or chemical oxygen demand.  
	Regarding claim 15, Zhao and Yoda teach the control method according to claim 11.
	Zhao does not teach acquiring, by the calculator, the combination that minimizes total power cost in a predetermined period among the combinations satisfying the predetermined constraint condition based on information on power cost according to a time zone.  
	Yoda teaches wherein the calculator (i.e. cost simulation module (86) or environmental impact module (88)) is configured to acquire the combination that minimizes total power cost (power consumption; see ¶26) in a predetermined period among the combinations satisfying the predetermined constraint condition based on information on power cost according to a time zone (“data representing input information or output information representing current and past trends such as data on…power consumption”; see ¶26).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the calculator (i.e. inherent because of the calculating function) in the method of Zhao by configuring to minimize power cost as disclosed by Yoda because it desirable to optimize processing conditions that can be optimized in terms of cost (Yoda, see ¶38).
	Regarding claim 16, Zhao and Yoda teach the control method according to claim 15, further comprising: acquiring, by the calculator (Yoda, i.e. cost simulation module (86) or environmental impact module (88)) (Zhao as modified by Yoda teaches the claimed calculator), the combination by using either an energy consumption (“processing energy and cost saving measures”; Yoda, see ¶38) or a CO2 emission amount in addition to the power cost (“data representing input information or output information representing current and past trends such as data on…power consumption”; see ¶26).  
	Regarding claim 17, Zhao and Yoda teach the control method according to claim 11, wherein the constraint condition is a condition that the effluent water quality be better than a predetermined reference value (“optimal operating conditions of the wastewater treatment facilities…in accordance with…constraints conditions”; Yoda, see ¶42; the optimal condition is a better value) (see §112b).  

Claims 4, 10, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (USPN 9,141,911) in view of Yoda (2003-245653) and further in view of Dennis (US 2006/0131245).
	Regarding claim 4, Zhao and Yoda teach the control system according to claim 3.
	While Yoda discloses adjusting (which includes increasing or decreasing) the pumping amount and calibrating using collected data, the combination of references does not teach wherein the calibrator is configured to adjust a lag time corresponding to the effluent water quality for each of the input variables based on an increase or decrease in the pumping amount.  
	In a related field of endeavor, Dennis teaches a water treatment control system and method of use (see Entire Abstract) comprising a controller (see ¶85) configured to adjust a lag time corresponding to a water input variable (a controller calculating a dosage based on a flow adjusted lag time according to formula: Tf=(T1xKfXF%)) (see ¶85).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Zhao (as modified by Yoda) by configuring to adjust a flow lag time as disclosed by Dennis because said information provides the benefit of compensating for variations in measured flow rate (Dennis, see ¶80). Therefore, it would have been obvious to modify the system of Zhao (as modified by Yoda and Dennis) by basing said lag time on increasing or decreasing the pumping amount because one of ordinary skill in the art would have had a reasonable expectation of success of selecting a known control variable in the wastewater treatment system. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
	Regarding claim 10, Zhao, Yoda and Dennis teach the control system according to claim 4, wherein the lag time (Dennis, i.e. flow lag time) (Zhao as modified by Yoda and Dennis teaches the claimed lag time) indicates a time delay from a change of a value of the input variables to a time when the effluent water quality is affected by the change (“the first output signal can be based on lag time…generating the first output signal can be based on a rate of change of one of the first input signal”; Dennis, see ¶46). 
	Regarding claim 14, Zhao and Yoda teach the control method according to claim 13.
	While Yoda discloses adjusting (which includes increasing or decreasing) the pumping amount and calibrating using collected data, the combination of references does not teach adjusting, by the calibrator, a lag time corresponding to the effluent water quality for each of the input variables based on an increase or decrease in the pumping amount.  
	In a related field of endeavor, Dennis teaches a water treatment control system and method of use (see Entire Abstract) comprising a controller (see ¶85) configured to adjust a lag time corresponding to a water input variable (a controller calculating a dosage based on a flow adjusted lag time according to formula: Tf=(T1xKfXF%)) (see ¶85).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Zhao (as modified by Yoda) by configuring to adjust a flow lag time as disclosed by Dennis because said information provides the benefit of compensating for variations in measured flow rate (Dennis, see ¶80). Therefore, it would have been obvious to modify the method of Zhao (as modified by Yoda and Dennis) by basing said lag time on increase or decrease in pumping amount because one of ordinary skill in the art would have had a reasonable expectation of success of selecting a known control variable in the wastewater treatment process. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
	Regarding claim 20, Zhao, Yoda and Dennis teach the control method according to claim 14, wherein the lag time (Dennis, i.e. flow lag time) (Zhao as modified by Yoda and Dennis teaches the claimed lag time) indicates a time delay from a change of a value of the input variables to a time when the effluent water quality is affected by the change (“the first output signal can be based on lag time…generating the first output signal can be based on a rate of change of one of the first input signal”; Dennis, see ¶46). 

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (USPN 9,141,911) in view of Yoda (2003-245653) and further in view of Bringle (USPN 3,342,727). 
	Regarding claim 8, Zhao and Yoda teach the control system according to claim 1.
	While Yoda teaches wherein the calculator is configured to: acquire process data including a dissolved oxygen concentration indicating a concentration of oxygen dissolved in water being treated (“operating conditions are insufficient…when…DO shortage”; see ¶45).
	The combination of references does not teach configured to: increase an airflow rate of aeration when the dissolved oxygen concentration is below a predetermined range; and decrease the airflow rate when the dissolved oxygen concentration is above the predetermined range.  
	In a related field of endeavor, Bringle teaches a method and system for sewage treatment (see C1/L5-15) comprising increase an airflow rate of aeration when the dissolved oxygen concentration is below a predetermined range (“said dissolved oxygen content exceeds said maximum limit decreasing the rate of air introduction”; see claim 1); and decrease the airflow rate when the dissolved oxygen concentration is above the predetermined range (“increasing the rate "of air introduction stepwise by predetermined amounts at predetermined intervals until said dissolved oxygen content increases to above said minimum limit”; see claim 1).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Zhao configuring to increasing and decreasing aeration when DO is below a predetermined range and above the predetermined range as disclosed by Bringle because by doing so maintains the dissolved oxygen content therein (Bringle, see claim 1). 
	Regarding claim 18, Zhao and Yoda teach the control method according to claim 11.
	While Yoda teaches acquiring, by the calculator, process data including a dissolved oxygen concentration indicating a concentration of oxygen dissolved in water being treated (“operating conditions are insufficient…when…DO shortage”; see ¶45).
	The combination of references does not teach increasing, by the calculator, an airflow rate of aeration when the dissolved oxygen concentration is below a predetermined range; and decreasing, by the calculator, the airflow rate when the dissolved oxygen concentration is above the predetermined range.  
	In a related field of endeavor, Bringle teaches a method and system for sewage treatment (see C1/L5-15) comprising increase an airflow rate of aeration when the dissolved oxygen concentration is below a predetermined range (“said dissolved oxygen content exceeds said maximum limit decreasing the rate of air introduction”; see claim 1); and decrease the airflow rate when the dissolved oxygen concentration is above the predetermined range (“increasing the rate "of air introduction stepwise by predetermined amounts at predetermined intervals until said dissolved oxygen content increases to above said minimum limit”; see claim 1).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Zhao by increasing and decreasing aeration when DO is below a predetermined range and above the predetermined range as disclosed by Bringle because by doing so maintains the dissolved oxygen content therein (Bringle, see claim 1).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (USPN 9,141,911) in view of Yoda (2003-245653) and further in view of Furuya (USPN 9,302,923) and by evidence of EPA (NPL – attached). 
	Regarding claim 9, Zhao and Yoda teach the control system according to claim 8, acquire process data including an ammonium nitrogen concentration (ammonia nitrogen; Yoda, see ¶28; ammonia nitrogen comprises ammonium by evidence of EPA – see NPL) of the water being treated;…
	The combination of references does not teach wherein the calculator is configured to increase an airflow rate of aeration when the ammonium nitrogen concentration exceeds a threshold and is rising. 
	In a related field of endeavor, Furuya teaches a wastewater treatment apparatus and method (see Entire Abstract) comprising the step of increase an airflow rate of aeration when the ammonium nitrogen concentration exceeds a threshold and is rising (“ammonia…has exceeded…the control unit 9 executes control to increase the gas supply at least from the air diffuser units 6c and 6d”; see C13/L29-36; the ammonia comprises ammonia nitrogen; see C8/L20-25). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Zhao (as modified by Yoda) by configuring said increase an airflow rate of aeration when the ammonia nitrogen concentration (comprising ammonium) exceeds a threshold and is rising as disclosed by Furuya because when the ammonia concentration (which comprises ammonium) is exceeded the quality of treated water deteriorates (Furuya, see C13/L10-20) therefore one of ordinary skill in the art would have been motivated to prevent deterioration. 
	Regarding claim 19, Zhao and Yoda teach the control method according to claim 18, acquiring, by the calculator, process data including an ammonium nitrogen concentration (ammonia nitrogen; Yoda, see ¶28; ammonia nitrogen comprises ammonium) of the water being treated;…
	The combination of references does not teach increasing, by the calculator, an airflow rate of aeration when the ammonium nitrogen concentration exceeds a threshold and is rising.  
	In a related field of endeavor, Furuya teaches a wastewater treatment apparatus and method (see Entire Abstract) comprising the step of increase an airflow rate of aeration when the ammonium nitrogen concentration exceeds a threshold and is rising (“ammonia…has exceeded…the control unit 9 executes control to increase the gas supply at least from the air diffuser units 6c and 6d”; see C13/L29-36; the ammonia comprises ammonia nitrogen; see C8/L20-25). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Zhao (as modified by Yoda) by increasing an airflow rate of aeration when the ammonia nitrogen concentration (comprising ammonium) exceeds a threshold and is rising as disclosed by Furuya because when the ammonia concentration (which comprises ammonium) is exceeded the quality of treated water deteriorates (Furuya, see C13/L10-20) therefore one of ordinary skill in the art would have been motivated to prevent deterioration. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tanaka (JP 2019-013858 – cited in the IDS) is of interest and reads on the claims. Tanaka differs from the claimed invention because the step of regenerating and replacing is manually performed and not performed by the calibrator. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849. The examiner can normally be reached M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778